DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 18 are objected to because of the following informalities:  Line 7 of Claim 4 and Line 6 of Claim 18 both claim “first set”.  These should be changed to “second set”. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28 should depend from Claim 27.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 15, 17, 18, 27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607), hereafter Papa.

Salem does not transmit a first repetition of a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters; and transmit a second repetition of the PUSCH communication using a second set of values for the set of ULPC parameters.
Papa, which also teaches power control, teaches a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters and using a second set of values for the set of ULPC 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salem with the above features of Papa for the purpose of multiplexing control information in an uplink data channel thus providing more efficient use of resources as taught by Papa.
Regarding Claim 15, Salem teaches a method of wireless communication performed by a user equipment (UE), comprising: transmitting a first repetition of a physical uplink shared channel (PUSCH) communication using at least one value for a an uplink power control (ULPC) parameter (the UE transmits on the PUSCH (Section 0007), the UE or ED uses power control (Section 0061) thus rendering a scenario wherein the UE controls the power to transmit on the PUSCH thus there will be at least one power control value which renders a power control parameter for said power control, plurality of repetitions of the PUSCH, which are the minislot PUSCHs (Section 0206)); and transmitting a second repetition of the PUSCH communication using at least one value for the ULPC parameter (the UE or ED uses power control (Section 0061) thus rendering a scenario wherein the UE controls the power to transmit on the PUSCH thus there will be at least one power control value which renders a power control parameter for said power control, plurality of repetitions of the PUSCH, which are the minislot PUSCHs (Section 0206)).
Salem does not transmit a first repetition of a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control 
Papa, which also teaches power control, teaches a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters and using a second set of values for the set of ULPC parameters (Col. 16 lines 14 – 16, two sets of uplink power control parameters, power control values renders power control parameters thus there will be two sets of values that give rise to two sets of power control parameters).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salem with the above features of Papa for the purpose of multiplexing control information in an uplink data channel thus providing more efficient use of resources as taught by Papa.
Regarding Claim 29, Salem teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: transmit a first repetition of a physical uplink shared channel (PUSCH) communication using at least one value for a an uplink power control (ULPC) parameter (the UE transmits on the PUSCH (Section 0007), typical UEs comprise processors that run executable code stored in memory, the UE or ED uses power control (Section 0061) thus rendering a scenario wherein the UE controls the power to transmit on the PUSCH thus there will be at least one power control value which renders a power control parameter for said power control, plurality of repetitions of the PUSCH, which are the minislot PUSCHs (Section 0206)); and transmit a second 
Salem does not transmit a first repetition of a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters; and transmit a second repetition of the PUSCH communication using a second set of values for the set of ULPC parameters.
Papa, which also teaches power control, teaches a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters and using a second set of values for the set of ULPC parameters (Col. 16 lines 14 – 16, two sets of uplink power control parameters, power control values renders power control parameters thus there will be two sets of values that give rise to two sets of power control parameters).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salem with the above features of Papa for the purpose of multiplexing control information in an uplink data channel thus providing more efficient use of resources as taught by Papa.
Regarding Claim 30, Salem teaches an apparatus for wireless communication, comprising: means for transmitting a first repetition of a physical uplink shared channel (PUSCH) communication using at least one value for a an uplink power control (ULPC) 
Salem does not transmit a first repetition of a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters; and transmit a second repetition of the PUSCH communication using a second set of values for the set of ULPC parameters.
Papa, which also teaches power control, teaches a physical uplink shared channel (PUSCH) communication using a first set of values for a set of uplink power control (ULPC) parameters and using a second set of values for the set of ULPC parameters (Col. 16 lines 14 – 16, two sets of uplink power control parameters, power control values renders power control parameters thus there will be two sets of values that give rise to two sets of power control parameters).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Salem with the above 
Regarding Claims 3, 17, The Salem combination teaches all of the claimed limitations recited in Claims 1, 15.  Papa further teaches receive an indication of the first set of values for the first repetition of the PUSCH communication and the second set of values for the second repetition of the PUSCH communication (Col 16 lines 14 – 16, there will be indication via the higher layer signalling, the first and second set of power control parameters are received via the higher layer signalling, power control values render power control parameters thus power control values are effectively indicated); configure, based at least in part on the indication, the set of ULPC parameters with the first set of values; and configure, based at least in part on the indication, the set of ULPC parameters with the second set of values (Col. 16 lines 14 – 16, power control parameter sets).
Regarding Claims 4, 18 The Salem combination teaches all of the claimed limitations recited in Claims 3, 17.  Papa further teaches receive a configuration message that provides a mapping for a plurality of indications to a plurality of sets of values, wherein configuring the set of ULPC parameters with the first set of values is based at least in part on the mapping, and wherein configuring the set of ULPC parameters with the second set of values is based at least in part on the mapping (Col. 16 lines 14 – 16, indication via the higher layer signalling, the first and second set of power control parameters are received via the higher layer signalling, power control values render power control parameters, which is the mapping).
PLEASE NOTE: The claimed first and second set of values and the corresponding ULPC parameters have already been addressed and rejected by Papa as set forth above thus said rejection will not be repeated.
Regarding Claims 13, 27, The Salem combination teaches all of the claimed limitations recited in Claims 1, 15.  Salem further teaches transmitting a third repetition of the PUSCH communication (plurality of repetitions of the PUSCH, which are the minislot PUSCHs (Section 0206)).  The combination of Salem and Papa teaches transmitting a third repetition of the PUSCH communication using the first set of values or the second set of values for the set of ULPC parameters.

Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607), as applied to Claims 1, 15 set forth above, and further in view of Ryu et al. (US 2021/0084510).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Regarding Claims 2, 16, The Salem combination teaches all of the claimed limitations recited in Claims 1, 15.  The Salem combination does not teach wherein the first set of values is based at least in part on a pathloss associated with a first pathloss reference signal (PL RS) identification and the second set of values is based at least in part on a pathloss associated with a second PL RS identification.
Ryu, which also teaches power control, teaches a plurality of PLRS identifications (Section 0056, power control values based on the PLRS).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salem combination with the above features of Ryu for the purpose of providing more effective power control as taught by Ryu.  The combination of the Salem combination and Ryu teaches wherein the first set of values is based at least in part on a pathloss associated with a first pathloss reference signal (PL RS) identification and the second set of values is based at least in part on a pathloss associated with a second PL RS identification

Claims 5, 19 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607), as applied to Claims 3, 17 set forth above, and further in view of Zhou et al. (US 2019/0074882)
Regarding Claims 5, 19, The Salem combination teaches all of the claimed limitations recited in Claims 3, 17.  Salem combination does not teach receive the indication via a single downlink control information communication, and wherein the 
Zhou, which also teaches power control, teaches a single downlink control information communication wherein the indication comprises power control identifications (Section 0294, DCI indicates one or more TPCs, which are power control identifications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salem combination with the above features of Zhou for the purpose of effectively overcoming uplink beam failure as taught by Zhou.  The combination of the Salem combination with Zhou teaches a single TPC associated with a first set of values and a single TPC associated with a second set of values.

Claims 6, 7, 11, 12, 20, 21, 25, 26 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607), as applied to Claims 3, 17 set forth above, and further in view of Zhang et al. (US 2019/0281588)
Regarding Claims 6, 20, The Salem combination teaches all of the claimed limitations recited in Claims 3, 17.  Salem combination does not teach wherein the first set of values identifies a first closed loop index for the first repetition, wherein the second set of values identifies a second closed loop index for the second repetition, and wherein the method comprises determining one or more transmission power control (TPC) commands associated with one or more of the first closed loop index value or the 
Zhang, which also teaches power control, teaches a first closed loop index and a second closed index (Section 0041, plurality of closed loop indexes) and wherein the method comprises determining one or more transmission power control (TPC) commands associated with one or more of the first closed loop index value or the second closed loop index value based at least in part on the first closed loop index value being different than the second closed loop index value (Section 0041, closed loop power control indexes renders TPCs associated with said indexes, closed loop indexes differing based on SRI value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salem combination with Zhang for the purpose of effectively managing beams of the uplink as taught by Zhang.  The combination of the Salem combination and Zhang teaches wherein the first set of values identifies a first closed loop index for the first repetition, wherein the second set of values identifies a second closed loop index for the second repetition.
Regarding Claims 7, 21, The Salem combination teaches all of the claimed limitations recited in Claims 6, 20.  Zhang further teaches a first TPC command associated with the first closed loop index value and a second TPC command associated with the second closed loop index value (Section 0041, closed loop power control indexes renders TPCs associated with said indexes).
Regarding Claims 11, 25, The Salem combination teaches all of the claimed limitations recited in Claims 6, 20.  Zhang further teaches a single TPC command 
Regarding Claims 12, 26, The Salem combination teaches all of the claimed limitations recited in Claims 6, 20.  Zhang further teaches a single TPC command associated with both the first closed loop index value and the second closed loop index value (Section 0041, first and second closed loop power control indexes rendering same TPC command (ex. up command) is effectively a single command for both indexes).

Claims 8, 9, 22, 23 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607) in view of Zhang et al. (US 2019/0281588), as applied to Claims 7, 21 set forth above, and further in view of Zhou et al. (US 2019/0074882)
Regarding Claims 8, 22, The Salem combination teaches all of the claimed limitations recited in Claims 7, 21.  The Salem combination does not teach wherein the first TPC command is determined from a first TPC field of a downlink control information (DCI) communication and the second TPC command is determined from a second TPC field of the DCI communication.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salem combination with the above features of Zhou for the purpose of effectively overcoming uplink beam failure as taught by Zhou.  
Regarding Claims 9, 23, The Salem combination teaches all of the claimed limitations recited in Claims 8, 22.  Zhang further teaches determine that the first TPC field is associated with the first closed loop index value and the second TPC field is associated with the second closed loop index value based at least in part on: the first closed loop index value being smaller than the second closed loop index value, or the first closed loop index value being associated with the first repetition and the second closed loop index value being associated with the second repetition (Section 0041, closed loop power control indexes renders TPCs associated with said indexes, said closed loop indexes can have a myriad of different values thus rendering a scenario wherein a first closed loop index value is smaller than a second closed loop index value)

Claims 10, 24 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607) in view of Zhang et al. (US 2019/0281588), as applied to Claims 7, 21 set forth above, and further in view Park et al. (US 2015/0341866)

Park, which also teaches power control, teaches wherein the first TPC command and the second TPC command are determined from a single TPC field of a DCI communication (Section 0169, the TPC field contained in the UL-related DCI can contain a plurality of TPC values and thus commands).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Salem combination with the above features of Park for the purpose of providing uplink power control that effectively supports downlink/uplink interference management and traffic adaptation as taught by Park.

Claims 14, 28 is/are rejected under 35 U.S.C. 103 as being obvious over Salem (US 2020/0404655) in view of Papasakellariou (US 11,019,607), as applied to Claims 13, 27 set forth above, and further in view of Lee et al. (US 2013/0128833)
Regarding Claims 14, 28, The Salem combination teaches all of the claimed limitations recited in Claims 13, 27.   Salem further teaches selecting at least one power control value for uplink power based at least in part on mapping of the third repetition of the PUSCH communication (Sections 0061 (uplink power control), plurality of repetitions of the PUSCH, which are the minislot PUSCHs (Section 0206)).

Lee, which also teaches power control, teaches wherein the mapping is configured based at least in part on radio resource control signaling (Section 0076, PUSCH mapped to power control values (TPC parameters) via RRC layer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the system of the Salem combination with the above features of Lee for the purpose of more efficiently controlling the uplink power as taught by Lee.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 3, 2022